Citation Nr: 1223089	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-10 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for status post right Achilles tendon repair.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to March 1984, from December 1984 to September 1998 and from November 2000 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  Status post right Achilles tendon repair is manifested weakness and painful motion that most nearly approximates moderate limitation of motion of the right ankle.  

2.  A residual scar, status post right Achilles tendon repair, is less than 144 square inches in area, is superficial, stable and not painful on examination.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for status post right Achilles tendon repair are met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

2.  The criteria for a separate compensable rating for a residual scar, status post right Achilles tendon repair, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A January 2007 letter provided notice of the evidence required to substantiate the claim for service connection for service connection for right Achilles tendon rupture.  The letter informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter explained how disability ratings and effective dates are determined.  

The Veteran has appealed the initial rating assigned for status post right Achilles tendon repair.  The RO did not provide the Veteran with additional notice of the evidence required to substantiate his claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91. Rather, the RO must issue a Statement of the Case (SOC). Id.  The RO issued an SOC in January 2009 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

Regarding the duty to assist, the RO made reasonable efforts to assist the Veteran with the development of his claim.  The RO has obtained VA and private treatment records.  The Veteran was afforded a VA medical examination in August 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the April 2008 VA examination report did not specifically indicate that the claims file was reviewed, the examination addressed the history of the disability  and provided detailed findings necessary to evaluate the disability under the pertinent rating criteria.  

The Veteran was scheduled for another VA examination for the claimed disability in June 2010, but he did not report for the examination.  A review of the claims file indicates that he was provided with notice of the examination time and date by letter dated in June 2010.  The Veteran is presumed to have been notified of the examination.  Kyhn v. Shinseki, 23 Vet. App. 335 (2010).  He has not presented any argument or evidence to rebut that presumption.  When a claimant fails, without good cause, to report for scheduled examination in connection with an original claim, the claim will be decided on the basis of the evidence of record.  38 C.F.R. 
§ 3.655 (2011).   

The Board finds that the RO has made reasonable efforts to assist the Veteran and to develop the evidence to the extent possible.  The Board will therefore proceed to decide this claim based on the evidence of record.

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claims being decided, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2011). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008) 

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In a November 2007 rating decision, the RO granted service connection for residuals, status post right Achilles tendon repair and assigned a 0 percent rating.  This disability is rated according to Diagnostic Code 7805. 

On October 23, 2008, during the course of the this appeal, the rating criteria pertaining to scars were revised.  The most recent revisions to these diagnostic codes are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  Because the Veteran's claim was filed before this date, the version of DC 7805 which became effective on October 23, 2008, is not applicable in this case.  

Under the rating criteria in effect prior to October 23, 2008, DC 7801 pertained to scars, other than the head face or neck, that are deep or cause limited motion.  DC 7802 ( in effect prior to October 23, 2008) pertained to scars other than the head, face or neck that are superficial and do not cause limited motion.  DC 7803 (in effect prior to October 23, 2008) pertained to scars that are superficial and unstable.  DC 7804 pertained to superficial scars that are painful on examination.  DC 7805 (as in effect prior to October 23, 2008) provided that other scars will be rated on limitation of motion of the affected part.  

Limitation of motion of the ankle is rated according to Diagnostic Code 5271.  A 10 percent rating is assignable for moderate limitation of motion.  A 20 percent rating is assignable for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  

The Board notes that the normal range of dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Private medical records dated in 2004 reflect that the Veteran was seen for evaluation of his Achilles tendon.  The Veteran reported ongoing pain, numbness and swelling.  

The Veteran had a VA examination in August 2007.  The Veteran reported being diagnosed with Achilles tendon rupture.  This condition had existed since 2004.  The condition occurred while playing basketball.  The Veteran reported weakness, cramping, stiffness in the lower right leg and foot, scar tissue and swelling around the ankle and leg, giving way of the right leg, numbness in the foot and leg area, stiffness and pain with walking.  He did not have heat, redness, lack of endurance, locking, fatigability or dislocation.  Due to this condition, he had pain in the right Achilles for three years.  The pain occurred at least 3 times a week and lasted for one hour.  The pain traveled up the right leg.  The pain was described as aching and sharp in nature and was described as a 6 on a scale of 1 to 10.  It could be elicited by standing.  It was relieved by itself.  When the Veteran had pain, he would stop and rest until the pain stopped.  He related incapacitating episodes as often as one time per month.  Over the past year, he had had one incident of incapacitation for 10 days.  

On physical examination, there was weakness of the ankle.  There was no edema, effusion, tenderness, redness, heat, guarding of movement or subluxation.  Plantar flexion and dorsiflexion of the ankle were both normal.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no indication of a malunion to the os calcis or astralgus.  

Examination of the skin revealed a level scar present at the right Achilles area, measuring about 24 centimeters by 0.4 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal skin texture.  

The examiner diagnosed right ruptured Achilles tendon with scar.  The subjective factors were Achilles tendon rupture.  The objective factors were visible scar.  X-ray findings were within normal limits.  

A private medical record dated in May 2008 reflects that the Veteran complained of chronic ongoing pain with swelling and numbness.  Physical examination was positive for swelling.  There was no heat or redness.  The impression was Achilles tendon rupture with ongoing pain and numbness and swelling.  

Initially, the Board finds that a separate rating is not warranted for the residual scar of the right Achilles area.  The August 2007 VA examination report reflects that the scar is less than 144 square inches in area, is superficial, stable and not painful on examination.  Therefore, the criteria for a separate compensable rating for the residual scar are not met.  38 C.F.R. § 4.118, Diagnostic Code 7802, 7803, 7804 (2008).   


The evidence establishes that the Veteran's status post right Achilles tendon repair is manifested by subjective complaints of stiffness, cramping and pain in the right ankle.  The 2007 VA examination noted objective findings of weakness of the ankle.  That examination found that there was no edema, effusion, tenderness, redness, heat, guarding of movement, subluxation or weakness with range of motion.  The 2008 medical record noted an impression of pain and swelling.  

The Board finds that a 10 percent rating is warranted for the Veteran's status post right Achilles tendon repair pursuant to Diagnostic Code 5271.  The evidence establishes that there is normal range of motion of the ankle.  There is evidence of additional functional impairment of the ankle due to pain and swelling.  In this regard, the 2007 VA examination noted pain with walking and standing, and the 2008 private medical record noted ongoing pain with swelling of the right ankle.  A compensable rating is warranted for the Veteran's disability based upon the evidence of painful motion.  38 C.F.R. § 4.59.  Therefore, given the evidence of painful motion and functional loss associated with status post right Achilles tendon repair, the Board concludes that the Veteran's disability more nearly approximates moderate limitation of motion of the ankle, for which a 10 percent rating is warranted under Diagnostic Code 5271. 

The Board finds that a higher rating is not warranted under Diagnostic Code 5271, as there is no evidence of marked limitation of motion.  The evidence does not show ankylosis of the ankle, malunion of the os calcis or astragalus or astragalectomy.  Therefore, Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application. The Board has considered assigning a higher disability rating based on functional loss.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the evidence does not show that the Veteran's disability resulted in additional functional loss of the right ankle due to symptoms of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Accordingly, for the foregoing reasons, a 10 percent rating is granted for status post right Achilles tendon repair.  



III.  Extraschedular considerations

In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2011).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determined whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way. There is no evidence of marked interference with employment or frequent periods of hospitalization due to the Veteran's status post right Achilles tendon repair. Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.







ORDER

A 10 percent rating is granted for status post right Achilles tendon repair, subject to regulations governing the payment of monetary benefits.  

A separate compensable rating for a residual scar, status post right Achilles tendon repair, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


